DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse Invention I including claims 1-9 in the reply filed on 12/10/2020 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/06/2108, 02/27/2019, 06/27/2019, 09/24/2019, 03/30/2020, 06/29/2020 and 01/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Regarding claims 7-8, claim limitation “a/the changing member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “changing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0049 of the specification states: The mode setting device 12 is configured to set a mode of the beam 1a using a changing member 12a, such as a lens and/or a Diffractive Optical Element (DOE), to change a traveling direction of a light.  "Mode" here means a distribution pattern of an intensity of the beam 1a in a radiation region of the beam 1a.  The intensity of the beam 1a may be, for example, an energy density of the beam 1a.  Specifically, when the beam 1a, whose direction has been adjusted by the collimation device 11, passes through the lens or the like provided at the mode setting device 12, the mode of the beam 1a is set.  In one example, the mode is changed by altering the changing member 12a provided at the mode setting device 12.
	For examination purposes, a changing member is construed as a lens or diffractive optical element.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim is 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20120187099 A1 to Gubler et al. (“Gubler”).

Regarding claim 1, Gubler discloses, a welding apparatus (see laser device 1 in Fig. 1) configured to radiate a beam (see laser beam 8) to a welding surface (see surface 11) in at least a part of a plurality of members to perform laser welding (see work piece 7, and disclosed in para 0010 “a high intensity laser light spot for the processing of work pieces, for example for the laser plastic welding of work pieces to be joined, a laser device is used that comprises a laser emitting a laser beam and at least one focusing lens for converging the laser beam, as well as an optical operating element for adjusting the diameter of the bundle of beams”), the laser welding apparatus comprising:
a radiator (see laser head with lenses in Fig. 1) configured to radiate the beam to a main region and an auxiliary region on the welding surface, the auxiliary region positioned adjacent to the main region or apart from the main region (see annotated Fig. 7),
wherein a welding direction (see Fig. 1) is a direction in which a beam radiation region moves along the welding surface during the laser welding (disclosed in para 0003 and 0018 “The beam axis of the focused laser beam may be immobile relative to the material of the work pieces, or may be moved along a processing path…for different adjustments of the bundle of beams and the resulting laser light spot, interchangeable DOEs of different design are used that are employed without precise alignment relative to the original laser beam, specifically a lateral alignment transversely to the direction of the laser beam”),
wherein the auxiliary region (see annotated Fig. 7) includes at least an area positioned on a forward side of the main region in the welding direction (see Fig. 7), and
wherein the radiator is configured to radiate the beam in a setting such that at least one peak (see annotated Fig. 7) occurs in each of the main region and the auxiliary region (see Fig. 7), and is configured such that the beam radiated to the main region has an average intensity greater than an average intensity of the beam radiated to the auxiliary region, the at least one peak being a state where an intensity of the beam has a local maximum (see Fig. 7 and disclosed in para 0029 “”FIG. 7 shows a laser light spot of a diode laser (FIG. 7a) and a cross-section through the associated beam profile (FIG. 7b), with a DOE arranged in front of the focusing lens and an intensity of the laterally non-overlapping partial laser beams that increases towards the edge).

    PNG
    media_image1.png
    568
    600
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120187099 A1 to Gubler et al. (“Gubler”), in view of US 5502001 A to Okamoto (“Okamoto”). 

Regarding claim 2, Gubler substantially discloses all the limitations as claimed in claim 1. 
However, Gubler does not explicitly disclose, wherein the auxiliary region is a region that surrounds the main region.
	Nonetheless, Okamoto teaches, a radiator (see laser head with lenses in Fig. 1) of a laser device (light beam-forming apparatus 10) with a beam distribution shifter (4) in order to have the auxiliary region (see P2 and N1 in Fig. 3) is a region that surrounds the main region (see P1 and Fig. 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to substitute the diffractive optical element (DOE) of Gubler so as the auxiliary region is a region that surrounds the main region as taught/suggested by Okamoto since in para 0021 of Gubler discloses, in the laser device, the DOE is interchangeable and can be replaced without precise alignment, especially laterally, in relation to the laser beam, and the beam distribution shifter of Okamoto is configured to form a fine light beam on the surface of the workpiece that having a diameter which is substantially smaller than a limit value determined by the wavelength of the light or characteristics of the objective lens by suppressing the effect of the beam periphery by, for example, weakening the intensity of light of the periphery to be smaller than the intensity of light of the central portion, so that the trace of irradiation by the central portion of the beam is left on the sample that is irradiated with the light beam as disclosed in Col. 5 lines 40-50 by Okamoto.

    PNG
    media_image2.png
    379
    641
    media_image2.png
    Greyscale

Regarding claim 3, Okamoto teaches, wherein the radiator radiates the beam in a setting such that the at least one peak (see annotated Fig. 5) occurs in a central region (see center of P1) that is positioned in the main region (see P1 in Fig. 4), and in an outer region (see N1) that is positioned in the auxiliary region (P2 and N1) and surrounds the central region (see Fig. 4).

Regarding claim 4, Okamoto teaches, wherein the radiator radiates the beam in a setting such that the at least one peak occurs in a first region that is positioned in the main region (see annotated Fig. 5), in a third region (see P2 or N2) that is positioned in the auxiliary region (P2 and N1), and in a second region (N1 or P2) that is positioned between the first region (P1) and the third region (P2 or N2).

Regarding claim 5, Okamoto teaches, wherein an intensity of the beam in the first region (see Fig. 5) is greater than an intensity of the beam in the third region (see Fig. 5), and the intensity of (see Fig. 5).

Regarding claim 6, Okamoto teaches, wherein an intensity of the beam in the first region (P1) is greater than an intensity of the beam in the second region (P2), and the intensity of the beam in the second region (P2) is greater than an intensity of the beam in the third region (N2).

Regarding claim 7, Gubler discloses, further comprising:
a generator (see laser and optical fiber 2 in Fig. 1 and disclosed in para 0030 “A laser device 1 shown in principle in FIG. 1 comprises a laser (not shown), an optical fiber 2 following the laser”) configured to generate the beam (8) by amplifying a light emitted by a laser medium (see Fig. 1),
wherein the radiator sets an intensity distribution of the beam generated by the generator using a changing member (see diffractive optical element 5 DOE) to change a traveling direction of a light (disclosed in para 0030 “The diameter of the laser light spot 12 depends on the design of the DOE 5.  By means of different DOEs 5, it is possible to generate laser light spots 12 of different diameters on the work piece 7”).

Regarding claim 8, Gubler discloses, wherein the radiator is configured to alter the intensity distribution of the beam generated by the generator by altering the changing member (disclosed in para 0030 “The diameter of the laser light spot 12 depends on the design of the DOE 5.  By means of different DOEs 5, it is possible to generate laser light spots 12 of different diameters on the work piece 7”).

Regarding claim 9, Gubler discloses, wherein the laser welding apparatus is configured as a fiber laser (see optical fiber 2 in Fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/802105 (US 20200290153). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Application No. 16802105 (“16802105”).
Application 16123061
Copending Application 16802105
1.  A laser welding apparatus configured to radiate a beam to a welding surface 
in at least a part of a plurality of members to perform laser welding, the 
laser welding apparatus comprising: a radiator configured to radiate the beam 

region positioned adjacent to the main region or apart from the main region, 
wherein a welding direction is a direction in which a beam radiation region 
moves along the welding surface during the laser welding, wherein the auxiliary 
region includes at least an area positioned on a forward side of the main 
region in the welding direction, and wherein the radiator is configured to 
radiate the beam in a setting such that at least one peak occurs in each of the main region and the auxiliary region, and is configured such that the beam radiated to the main region has an average intensity greater than an average intensity of the beam radiated to the auxiliary region, the at least one peak being a state where an intensity of the beam has a local maximum. 
 
2.  The laser welding apparatus according to claim 1, wherein the auxiliary region is a region that surrounds the main region. 
 
3.  The laser welding apparatus according to claim 2, wherein the radiator radiates the beam in a setting such that the at least one peak occurs in a central region that is positioned in the main region, and in an outer region that is positioned in the auxiliary region and surrounds the central region. 
 
4.  The laser welding apparatus according to claim 1, wherein the radiator radiates the beam in a setting such that the at least one peak occurs in a first region that is positioned in the main region, in a third region that is positioned in the auxiliary region, and in a second region that is positioned between the first region and the third region. 
 
5.  The laser welding apparatus according to 
 
6.  The laser welding apparatus according to claim 4, wherein an intensity of the beam in the first region is greater than an intensity of the beam in the second region, and the intensity of the beam in the second region is greater than an intensity of the beam in the third region. 
 
7.  The laser welding apparatus according to claim 1, further comprising: a generator configured to generate the beam by amplifying a light emitted by a laser medium, wherein the radiator sets an intensity distribution of the beam generated by the generator using a changing member to change a traveling direction of a light. 
 
8.  The laser welding apparatus according to claim 7, wherein the radiator is configured to alter the intensity distribution of the beam generated by the generator by altering the changing member. 
 
9.  The laser welding apparatus according to claim 1, wherein the laser welding apparatus is configured as a fiber laser. 

an upper base material 
and a lower base material through a laser welding, the upper base material 
comprising an upper surface, a lower surface positioned on an opposite side of 

surface and an edge of the lower surface, the method comprising: disposing the 
upper base material above the lower base material in such a manner that the 
lower surface faces the lower base material, and the end surface is elongated 
along the lower base material;  and irradiating a laser beam so as to form an 
initial irradiation area on only the upper surface of the upper base material 
or on only both the upper surface and the end surface of the upper base 
material, whereby the end surface of the upper base material and the lower base 
material are fillet welded, wherein the initial irradiation area is an area 
irradiated with the laser beam at a time of melting start because of the fillet 
welding, wherein a side where the upper surface and the lower surface are 
positioned is a first side and an opposite side of the first side is a second 
side, with the end surface as a reference, wherein a direction along which the 
upper surface and the lower surface of the upper base material are opposing is 
a reference direction, wherein an irradiation direction of the laser beam is 
inclined relative to the reference direction so that the laser beam travels 
toward the first side as the laser beam approaches the upper base material, and 
wherein the laser beam is set in such a manner that a first peak area on which an intensity of the laser beam irradiated is the highest among the irradiation area of the laser beam is formed, and that the intensity of the laser beam is lower toward the second side from the first peak area within the irradiation area of the laser beam. 
 
2.  The method for manufacturing the joined body according to claim 1, wherein the laser 
 
3.  The method for manufacturing the joined body according to claim 1, wherein the first peak area of the laser beam is positioned on the upper surface of the upper base material. 
 
4.  The method for manufacturing the joined body according to claim 1, wherein the first peak area of the laser beam is positioned at a boundary between the upper surface and the end surface. 
 
5.  The method for manufacturing the joined body according to claim 1, wherein the first peak area of the laser beam is formed substantially in the middle between an end of the first side and an end of the second side within the irradiation area of the laser beam. 
 
6.  The method for manufacturing the joined body according to claim 1, wherein the upper base material is arranged with an interspace between itself and the lower base material. 
 
7.  The method for manufacturing the joined body according to claim 1, wherein the upper base material is a plate-shaped member. 
 
8.  The method for manufacturing the joined body according to claim 1, wherein 
the laser beam is set in such a manner that at least one second peak area is formed on the first side and/or the second side of the first peak area within the irradiation area of the laser beam, and wherein the second peak area is an area in which the laser beam intensity is locally high and the laser beam intensity is lower than that in the first peak area. 
 

 
10.  The method for manufacturing the joined body according to claim 1, wherein the fillet welding is performed by displacing the irradiation area of the laser beam along a path extending in a substantially straight manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761